DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 27 Apr 2021.

Claims 1-14 are pending in the current application. Claims 1-8, drawn to non-elected inventions, are withdrawn. Claims 9-14 are examined on the merits herein.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-14, in the reply filed on 14 Sep 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 Sep 2022.

Applicant’s election of species of antiviral drug remdesivir, anti-kinase drug sorafenib, and virus of SARS-CoV-2 in the reply filed on 14 Sep 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites "The system of claim 10, wherein the target virus resides in a mammal." (emphasis added) Claim 14 recites "The system according to claim 13, wherein the mammal is a human." Claim 10 recites "A system comprising: a therapeutically effective amount of at least one or more anti-viral drugs including Sinefungin, Ribavirin 5'-triphosphate, m7GTP, Nordihydroguaiaretic acid, Remdesivir and 6-MADTP; a therapeutically effective amount of at least one or more anti-kinase drugs including Sunitinib, Sorafenib and SU6656; and a target virus." The recitation of claims 13 and 14 drawn to the residence location of the virus renders the claims indefinite because it is unclear if the claimed system requires and encompasses the structure of the mammal or human, or if the claimed system requires only the recited drugs and virus. Further, if the claimed system requires only the recited drugs and virus, it is unclear if claims 13 and 14 are further limiting because the identity of the virus will not depend on its location. For the purpose of examination, the claimed system will be interpreted as requiring and encompassing the structure of the mammal or human.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 13 and 14 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 10 recites "A system comprising: a therapeutically effective amount of at least one or more anti-viral drugs including Sinefungin, Ribavirin 5'-triphosphate, m7GTP, Nordihydroguaiaretic acid, Remdesivir and 6-MADTP; a therapeutically effective amount of at least one or more anti-kinase drugs including Sunitinib, Sorafenib and SU6656; and a target virus." Claim 13 recites "The system of claim 10, wherein the target virus resides in a mammal." Claim 14 recites "The system according to claim 13, wherein the mammal is a human." 
As detailed above, the claimed system will be interpreted as requiring and encompassing the structure of the mammal or human. The broadest reasonable interpretation of claim 14 is that the claimed system encompasses the human which is the residence of the target virus, and the claim is directed to a human organism itself and is therefore nonstatutory subject matter. The broadest reasonable interpretation of claim 13 is that the claimed system encompasses the mammal of a human which is the residence of the target virus as recited in the specification at paragraph 8 and claim 14, and the claim encompasses a human organism itself and is therefore nonstatutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bakowski et al. (WO 2021/225767 A1, filed 15 Apr 2021, cited in PTO-892).
Bakowski et al. discloses methods that are useful for treating a subject who has a pathogenic infection, such as severe acute respiratory syndrome coronavims 2 (SARS-Co V-2) using a compound disclosed in Table 1 or Table 4, optionally in combination with an additional agent such as an anti-infective agent. (abstract) Bakowski et al. discloses the anti-infective agent in various embodiments is an anti-viral agent, and in some embodiments the anti-viral agent comprises remdesivir. (page 1, paragraph 5) Bakowski et al. discloses an assay screening the ReFRAME library in which HeLa-ACE2 cells are infected with SARS-CoV-2 virus in the presence of compounds of interest in combination with remdesivir to determine the effective concentration. Bakowski et al. discloses the embodiment of the combination of sorafenib in combination with remdesivir and the target SARS-CoV-2 virus showing an additive interaction. (page 7, paragraph 20 to page 35, paragraph 27; table 1 at page 12, bottom entry) Bakowski et al. discloses the embodiment of a pharmaceutical composition comprising a therapeutically effective amount of at least one compound selected from Table 1 or Table 4 as described herein, a therapeutically effective amount of an anti-infective agent as described herein, and a pharmaceutically acceptable carrier, (page 2, paragraph 8; page 55, paragraph 47-49) leading one of ordinary skill in the art to readily envision the embodiment of the pharmaceutical composition or system comprising a therapeutically effective amount of sorafenib in combination with a therapeutically effective amount remdesivir and the target SARS-CoV-2 virus as disclosed in table 1 at page 12, bottom entry and meeting limitations of claims 9-12. Bakowski et al. discloses a "patient" or "subject" includes an animal, such as a human, and in one embodiment, a patient is a human. (paragraph 19 spanning pages 6-7) Bakowski et al. discloses the method for treating a subject having an infection by a pathogen. The method comprises administering to the subject a therapeutically effective amount of at least one compound selected from Table 1 or Table 4. In an embodiment, the pathogen is severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2). In some embodiments, the method further comprises administering to the subject remdesivir. (page 1, paragraphs 3-5) One of ordinary skill in the art would readily envision the method to result in the structure of a system comprising the therapeutically effective amount of sorafenib in combination with a therapeutically effective amount remdesivir and the target SARS-CoV-2 virus residing in the treated subject of a human, meeting limitations of claims 13-14. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ellinger et al. (Identification of inhibitors of SARS-CoV-2 in-vitro cellular toxicity in human (Caco-2) cells using a large scale drug repurposing collection, posted 20 April 2020, PREPRINT (Version 1) available at Research Square, https://www.researchsquare.com/article/rs-23951/v1, accessed online on 20 Oct 2022, 14 pages).
Ellinger et al. teaches screening compounds to identify possible candidates for progression towards clinical studies against SARS-CoV-2. Some 37 of the actives are launched drugs, 19 are in phases 1-3 and 10 pre-clinical. (page 3, abstract) Ellinger et al. teaches multiple interventional clinical trials have been initiated in the search for effective pharmacological treatments against SARS-CoV-2 infection and the related disease Covid-19. The selection of single drug or combination treatments for these studies have been based on previously described activities against SARS-CoV, Ebola, HIV and Malaria. Thus, drugs under investigation include remdesivir, interferons, ribavirin, lopinavir/ritonavir and chloroquine(s). (page 3, paragraph 2) Ellinger et al. teaches pharmacological validation used four compounds (cycloheximide, emetine, remdesivir and chloroquine), previously reported to inhibit either SARS-COV-2, SARS-COV or MERS virus. The IC50 of the RNA polymerase inhibitor, remdesivir, (0.76 +/- 0.18 μM) was similar to that in recent reports (0.77). (page 4, paragraph 2) Ellinger et al. teaches additional tyrosine kinase inhibitors identified were sorafenib. (page 7, paragraph 4; page 6, paragraph 1). Ellinger et al. teaches many of these compounds have detailed data available on their pharmacokinetics and safety in human subjects and patients. (page 6, paragraph 1) Ellinger et al. teaches the compounds tested using the Caco-2 epithelial cell line and a live virus SARS-Cov-2 clinical isolate. (paragraph spanning pages 7-8) 
Ellinger et al. does not specifically disclose a composition comprising therapeutically effective amount of Remdesivir and a therapeutically effective amount of Sorafenib. (claim 9) Ellinger et al. does not specifically disclose the system comprising the composition and a target virus SARS-Cov-2 where the virus resides in a mammal or a human. (claims 13-14)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of Ellinger et al. to arrive the combined composition or system. One of ordinary skill in the art would have been motivated to combine the teachings of Ellinger et al. with a reasonable expectation of success because Ellinger et al. teaches multiple interventional clinical trials have been initiated in the search for effective pharmacological treatments against SARS-CoV-2 infection by selection of single drug or combination treatments, and teaches screening compounds to identify possible candidates for progression towards clinical studies against SARS-CoV-2, suggesting it would have been obvious to combine drugs to give combination treatments against SARS-CoV-2 infection. See also MPEP 2144.06 at I. providing "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) In this case Ellinger et al. teaches remdesivir as a reference drug for use against SARS-CoV-2 infection and teaches sorafenib as an additional agent as a possible candidate for clinical studies against SARS-CoV-2. Regarding claims 10-12, Ellinger et al. teaches the compounds tested using the Caco-2 epithelial cell line and a live virus SARS-Cov-2 clinical isolate, suggesting a system comprising drugs and the target virus. Regarding claims 10-14, Ellinger et al. provides guidance for clinical trials of single drug or combination treatments and suggests human subjects and patients, where the structure of a clinical trial suggests to one of ordinary skill a system comprising effective amounts of drugs or the combination of drugs and the target virus residing in a human.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623